Exhibit 10.36

 

[g257981kmi001.jpg]

 

OEM DISTRIBUTION SUBSCRIPTION AGREEMENT

 

This OEM Distribution Subscription Agreement (“Agreement”), dated November 12,
2014 (“Effective Date”), is entered into by Guidance Software, Inc. (“Customer”)
and MongoDB, Inc. (“Company”). Capitalized terms have the meaning set forth
throughout the Agreement and Exhibits.

 

1.              Orders and Fees.  As set forth in an applicable Order
Form entered into between the parties, Company will provide Customer with the
License and Support for the Licensed Software solely in conjunction with the
Named Application.  Customer will pay fees as set forth in Exhibit A and the
applicable Order Form.

 

2.              License Grant.

 

2.1.                            Subject to the terms of this Agreement and
during the Term (except with respect to sublicenses to End Customers, which are
perpetual as set forth in and subject to Section 2.1.3), Company grants to
Customer a worldwide, irrevocable (except as expressly set forth herein),
royalty-free, non-assignable, non-exclusive license to:

 

2.1.1.                  install, copy, reproduce, publish and use the Licensed
Software solely for Customer’s internal testing, development and support
purposes and for demonstrating the Named Application to potential End Customers;

 

2.1.2.                  install, copy, reproduce, publish, use and incorporate
the Licensed Software (in object code format) and Documentation into the Named
Application; and

 

2.1.3.                  sublicense a perpetual right to use to End Customers the
Licensed Software and Documentation as part of the Named Application under a
EULA, including licensing of the Named Application on an ASP, SaaS, hosted,
and/or service bureau basis, which must be: (i) accepted by each End Customer
(including via a “click-through” software licensing agreement”) and (ii) at a
minimum, include terms similar to those set forth in Exhibit B.  After the Term,
Customer must pay a mutually agreed Support Subscription Fee to receive Support
for and Updates to perpetual licenses granted to End Customers as set forth in
an Order Form signed by both parties.

 

2.2.                            Customer may not distribute the Licensed
Software as stand-alone software. The use of the Licensed Software must always
be in conjunction with the use of the Named Application and at least one data
source of the Licensed Software needs to go through the Named Application. The
Named Application must include additional functionality and features from the
Licensed Software so that the main reason that an End Customer would be
licensing the Named Application is to obtain the e-discovery and other digital
investigation functionality of the Named Application and not to obtain the
functionality included in the Licensed Software.  Customer may not embed the
Licensed Software into any application, other than Named Application, without
the prior written consent of Company.

 

2.3.                            The Licensed Software and the Documentation are
licensed not sold. Customer acknowledges that the Licensed Software constitute a
valuable trade secret of Company.  Accordingly, except as expressly permitted in
this Agreement, Customer agrees not to and will not authorize any third party
to: (a) modify, adapt, alter, recast, transform, translate or create derivative
works from the Licensed Software; (b) use (or cause or permit to be used) the
Licensed Software for rental or lease basis; (c) reverse engineer, decompile, or
disassemble the Licensed Software; (d) except for back-up purposes and any
purposes allowed herein, the Licensed Software may not be copied or otherwise
reproduced; (e) remove, alter or obscure in any way any copyright notices and
messages indicating the code is Company’s property on or within the copies of
the Licensed Software and/or the Documentation furnished by Company to Customer;
(f) use  the Support in any  manner or for any  purpose  not specifically
permitted by this Agreement; (g) distribute   modified   Licensed Software   
under  Company’s trademarks; or (h) fork or bifurcate the source code for
Licensed Software into a separately maintained source code repository so that
development done on the original code requires manual work to be transferred to
the forked software or so that the forked software starts to have features not
present in the original software. Nothing in this Section 2 shall prohibit
Customer from licensing Named Applications to, and Company hereby agrees that
Customer shall be allowed to license Named Applications to: (A) consultants,
service providers, managed service providers, and other similar End Customers
who utilize the Named Applications to provide consulting, IT support and
management, investigative support, incident response, digital forensic or other
similar and related services where the Named Applications are leased to, rented
to or otherwise utilized on behalf of, such End Customer’s own customers and
clients either with the Named Applications installed on such End Customer’s
computer network or on the customer / client’s computer network; and (B) to End
Customers on a Saas / subscription hosted basis.

 

3.              Support.  Company will provide Support for the Licensed Software
in accordance with an applicable Order Form and the terms and conditions set
forth in Exhibit C (the “Support Policy”). Customer shall not use the Enterprise
Subscription on any Servers which are not licensed under the Enterprise
Subscription.  Customer agrees that its use of the Support will be to facilitate
its  use  of  license  rights  and satisfaction of  its  obligations  under this
Agreement.  Company will not be obligated to support any Named Application.

 

4.              Publicity and Confidentiality.

 

4.1.                            Neither party will disclose, market or advertise
to third parties the terms of this Agreement  (including the Fees paid 
hereunder)  without  the  prior  written  consent  of  the  other party except
that a party may disclose such terms to its legal or financial advisors and
agents on a need to know basis in connection with due diligence requests. For
purposes of this Section 4.1, Company’s relationship with Customer is
confidential and shall not be disclosed by Company in any way to third parties
without the express written consent of Customer.  If Customer chooses to do so,
in its sole discretion, the parties may work together to prepare and release a
mutually agreed upon press release.

 

4.2.                            For purposes of this Agreement, the party
disclosing Confidential Information is the “Discloser,” and the party receiving
Confidential Information is the “Recipient.” Confidential Information disclosed
to the other party must be clearly identified.  Written Confidential Information
must be clearly marked in a conspicuous place with an appropriate legend
identifying the information as confidential. Confidential Information that is
not written must be identified before, during, or promptly after presentation or
communication. The Recipient does not have an obligation to protect Confidential
Information that

 

MongoDB, Inc. — OEM Subscription Agreement — August 2013

Confidential

 

1

--------------------------------------------------------------------------------


 

is: (a) known to Recipient without restriction before receipt from Discloser;
(b) publicly available through no fault of Recipient; (c) rightfully received by
Recipient from a third party without a duty of confidentiality; or
(d) independently developed by Recipient.  If Confidential Information is
required to be produced by law, court order, or governmental authority, the
Recipient must immediately notify the Discloser of that obligation.  The
Recipient will use the Confidential Information only to further the relationship
between the parties.  Confidential Information may not be disclosed to any third
party without the written consent of the Discloser. At the Discloser’s request,
all written, recorded, graphical, or other tangible Confidential Information,
including copies, must be returned to the Discloser or destroyed by the
Recipient.  At the request of the Discloser, the Recipient will furnish a
certificate, signed by an officer of the Recipient, certifying that any
Confidential Information not returned to the Discloser has been destroyed.

 

5.              Intellectual Property.  Each party retains all rights not
expressly granted hereunder (including rights under any trademarks, copyrights,
patents, or other intellectual property of such party). Customer will use
Company trademarks only in accordance with Company’s then-current Trademark
Standards for Use set forth at www.mongodb.com/trademarks. Company will use
Customer’s trademarks only in accordance with this Agreement, and when used,
only in compliance with Customer’s then-current trademark use policy set forth
at https://www.guidancesoftware.com/about/Pages/branding-guidelines.aspx. Any
use by Customer of Company trademarks will inure to the benefit of Company, and
vice versa.

 

6.              Warranties and Disclaimers.

 

6.1.                            Company warrants that the Support shall be
performed: (i) by qualified, and sufficiently trained individuals, (b) in a
timely and workmanlike manner consistent with industry standards reasonably
applicable to the performance of such Support, and (iii) in material compliance
with the Support Policy attached hereto as Exhibit C.  If Customer believes
there has been a breach of this warranty, Customer must notify Company in
writing promptly following delivery of the Support stating in reasonable detail
the nature of the alleged breach.  If there has been a breach of this warranty,
Company shall correct or re-perform, at no additional charge to Customer, any
affected Support to cause them to comply with this warranty.

 

6.2.                            Conformity. Company represents, warrants and
covenants that at the time of delivery, and thereafter throughout the Term, the
Licensed Software will be free from material errors. In addition, Company will
(at no additional charge) make available to Customer any patches or Upgrades to
the Software that are generally released by Company during the Term. If Company
receives notice of a material error or other breach of this warranty (a
“Defect”) during the Term, then Company will (at no additional charge) correct
the Defect as soon as reasonably practical after receiving notice. If Company is
unable or unwilling to correct a Defect that has been identified by Customer,
then Customer may terminate this Agreement (in whole or in part) upon notice to
Company, without financial liability or obligation (for the portion terminated)
on the part of Customer, and Company shall promptly refund all prepaid but
unused amounts paid by Customer pursuant to this Agreement (for the portion
terminated).

 

6.3.                            Authority and Other Representations, Warranties
and Covenants; Non-Infringement.

 

6.3.1.                  Each party represents, warrants and covenants, as an
essential part of the Agreement, that:  (i) it is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; (ii) it has, and shall have, all rights and
authority required to enter into this Agreement; (iii) the Agreement constitutes
a valid and binding agreement enforceable against it in accordance with its
terms (except as such enforcement may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, or similar laws related to or
limiting creditors’ rights generally or general principles of equity); (iv) the
execution and delivery of the Agreement and all other instruments and documents
required to be executed pursuant hereto, and the consummation of the
transactions contemplated hereby, do not and shall not (a) conflict with or
result in a breach of any provision of its organizational documents or
(b) result in a breach of any agreement to which it is a party.

 

6.3.2.                  Each party represents, warrants and covenants, as an
essential part of the Agreement, that the execution and delivery of the
Agreement and all other instruments and documents required to be executed
pursuant hereto, and the consummation of the transactions contemplated hereby,
do not and will not violate any law, rule or regulation.

 

6.3.3.                  As of the Effective Date, Company represents, warrants
and covenants, as an essential part of the Agreement, that (i) there is no
pending litigation, arbitration or other similar proceeding before any tribunal
involving a claim of infringement or violation of any third party intellectual
property rights or other rights which if adjudicated against Company would
interfere with its ability to discharge its obligations hereunder or grant the
rights intended to be granted to Customer hereunder; (ii) subject to the
applicable terms and conditions of this Agreement, Customer will be entitled to
use and enjoy the benefit of all Licensed Software and services without adverse
interruption or disturbance by Company or any entity asserting a claim under or
through Company; and (iii) the Support, Licensed Software and all other
materials of whatsoever nature furnished under the Agreement, and the use
thereof, or exercise of any license rights granted hereunder, by Customer in
accordance with the terms and conditions of the Agreement, will not infringe
(whether directly, contributorily, by inducement or otherwise), misappropriate
or violate the intellectual property rights of any third-party (provided that,
with respect to third party patent rights, Company will not be in violation of
this representation unless Company had knowledge, after reasonable inquiry, of
any potential misappropriation or violation of third party patent rights).
Additionally, Company represents, warrants and covenants, as an essential part
of the Agreement, that (A) Company will not tamper with, compromise, or attempt
to circumvent any physical or electronic security or audit measures employed by
Customer in the Named Application; and (B) Company will use Customer’s
Confidential Information only for the purposes of the Agreement and for no other
purpose and in accordance with the terms hereof, and will not distribute,
disseminate, transmit or otherwise make available or accessible any part of the
Confidential Information to third parties without the express written consent of
Customer, and then only pursuant to the terms of such consent, if any.

 

6.4.                            Disabling Devices; Monitoring. Company
represents, warrants and covenants that prior to delivering the Licensed
Software to Customer, Company will test the Licensed Software and the media on
which it is to be delivered with a current version of a leading anti-virus
application in efforts to detect, and if so detected, to eliminate,

 

2

--------------------------------------------------------------------------------


 

any computer code (sometimes referred to as “viruses” or “worms”, and including,
Trojan Horses, Easter Eggs, spyware, adware, rootkits, hoaxes, and extraneous
programming) designed to damage, disrupt, disable, harm, or otherwise impede in
any manner, the orderly operation of the Licensed Software or any other
software, data files, firmware, hardware, computer system or network. Company
further represents and warrants that the Licensed Software shall not contain any
computer code or any other procedures, routines or mechanisms designed by
Company (or its personnel) to: (i) disrupt, disable, harm or impair in any way
the Licensed Software’s (or any other software’s) orderly operation based on the
elapsing of a period of time, exceeding an authorized number of copies,
advancement to a particular date or other numeral (sometimes referred to as
“time bombs”, “time locks”, or “drop dead” devices); (ii) cause the Licensed
Software to damage or corrupt any of Customer’s, or any End Customers’ data,
storage media, programs, equipment or communications, or otherwise interfere
with Customer’s or any End Customer’s operations;  (iii) permit Company, its
personnel, its licensors or any other third-party, to access the Licensed
Software (or any other software or Customer’s or its End Customer’s computer
systems) for any reason (sometimes referred to as “traps”, “access codes” or
“trap door” devices); or (iv) send Licensed Software usage reports to Company.
Company will not unilaterally (i.e., without appropriate judicial order) remove,
deinstall, repossess, modify, delete, damage, deactivate, disable, or interfere
with the Licensed Software for any reason (including a dispute relating to the
Agreement).

 

6.5.                            EXCEPT AS SET FORTH IN THIS SECTION 6, THE
LICENSED SOFTWARE AND SUPPORT INCLUDING ALL UPDATES, BUG FIXES, WORK AROUNDS, OR
ERROR CORRECTIONS, ARE PROVIDED TO CUSTOMER “AS-IS” WITHOUT ANY WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, INTEGRATION,
NON-INFRINGEMENT, TITLE, PERFORMANCE, AND ACCURACY AND ANY IMPLIED WARRANTIES
ARISING FROM STATUTE, COURSE OF DEALING, COURSE OF PERFORMANCE, OR USAGE OF
TRADE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING DISCLAIMER, NEITHER THE
LICENSED SOFTWARE NOR THE UPDATES ARE SPECIFICALLY DESIGNED, MANUFACTURED OR
INTENDED FOR USE IN THE PLANNING, CONSTRUCTION, MAINTENANCE, CONTROL, OR DIRECT
OPERATION OF NUCLEAR FACILITIES, AIRCRAFT NAVIGATION, CONTROL OR COMMUNICATION
SYSTEMS, WEAPONS SYSTEMS, OR DIRECT LIFE SUPPORT SYSTEMS.

 

7.              Limitation of Liability.

 

7.1.                            IN NO EVENT WILL EITHER PARTY HAVE LIABILITY FOR
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE
DAMAGES, INCLUDING WITHOUT LIMITATION, ANY LOST PROFIT OR LOST SAVINGS (WHETHER
RESULTING FROM IMPARIED OR LOST DATA, SOFTWARE OR COMPUTER FAILURE, SUPPORT
FAILURE, OR ANY OTHER CAUSE), EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  THE AGGREGATE LIABILITY FOR ANY AND ALL OTHER CLAIMS UNDER THIS
AGREEMENT WILL BE LIMITED TO THE AMOUNT OF THE TOTAL FEES PAID BY CUSTOMER TO
COMPANY UNDER THIS AGREEMENT DURING THE TWELVE (12) MONTHS PRECEDING ANY SUCH
CLAIM.

 

7.2.                            THE PROVISIONS OF THIS SECTION 7 DO NOT APPLY TO
(A) ANY BREACHES BY EITHER PARTY OF SECTION 4 or COMPANY OF 6.4, (B) ANY BREACH
BY CUSTOMER OF SECTION 2, OR (C) ANY INDEMNIFICATION OBLIGATIONS HEREUNDER.

 

7.3.                            THE PROVISIONS OF THIS SECTION 7 ALLOCATE RISKS
UNDER THIS AGREEMENT BETWEEN CUSTOMER AND COMPANY.  COMPANY’S FEES FOR THE
LICENSE AND SUPPORT REFLECT THIS ALLOCATION OF RISKS AND LIMITATION OF
LIABILITY.

 

8.              Indemnification.

 

8.1.                            Company will indemnify, defend and hold harmless
Customer, its End Customer’s, affiliates, representatives, directors, officers,
employees and agents (collectively, the “Indemnitees”) from and against from and
against any and all losses, claims, liabilities, costs and expenses (including
taxes, fees, fines, penalties, interest, reasonable expenses of investigation
and reasonable attorneys’ fees and disbursements) as incurred (collectively
“Damages”) arising out of, or relating to, (i) a claim (an “Infringement Claim”)
by a third-party that the Licensed Software as licensed under this Agreement and
the applicable Order Form infringes, misappropriates or violates such
third-party’s intellectual property rights; or (ii) a claim by a third-party
arising out of any breach by Company (or its agents or personnel) of the
obligations assumed under, or the representations, warranties or covenants
provided in Sections 4 and 6.4 of this Agreement. Company’s indemnity obligation
under this Section shall not extend to claims based on an unauthorized
modification of the Licensed Software made by an Indemnitee where the Licensed
Software would not be infringing without such modification. To the extent any of
the terms of any proposed settlement affects or may affect Customer’s rights or
obligations arising hereunder, no such terms shall be agreed to without
Customer’s consent, which shall not be unreasonably withheld; provided, further,
Customer may participate at its own cost in any such action to protect its
interests.

 

8.2.                            Customer will indemnify, defend and hold
harmless Company, its affiliates, representatives, directors, officers,
employees and agents from and against from and against any Damages arising out
of, or relating to, (i) an Infringement Claim by a third-party that the Named
Application (excluding the Licensed  Software) infringes, misappropriates or
violates such third-party’s intellectual property rights; or (ii) a claim by a
third-party arising out of any breach by Customer (or its agents or personnel)
of the obligations assumed under, or the representations, warranties or
covenants provided in Section 4. To the extent any of the terms of any proposed
settlement affects or may affect Company’s rights or obligations arising
hereunder, no such terms shall be agreed to without Company’s consent, which
shall not be unreasonably withheld; provided, further, Company may participate
at its own cost in any such action to protect its interests.

 

8.3.                            Indemnification Procedures. Each party’s
Indemnification obligations hereunder are limited to third party claims that
arise during the Term and are conditioned upon the following: (i) Each party
must give the other: (i) prompt written notice of the Infringement Claim,
(ii) exclusive control over the defense and settlement of the Infringement
Claim, and (iii) reasonable cooperation in connection with the defense and
settlement of the Infringement Claim. Each party may reasonably participate in
the defense of the Infringement Claim at its own expense. Company will have no
liability if the alleged

 

3

--------------------------------------------------------------------------------


 

infringement is based on: (a) combination of the Licensed Software with other
software, data or business processes that are not authorized by Company or in
the Documentation, (b) use for a purpose or in a manner for which the Licensed
Software was not designed, (c) use of any older release of the Licensed Software
when use of a newer revision would have avoided the infringement, provided that
this condition does not apply to a use of an older release of the Licensed
Software by an End Customer as long as Customer uses best efforts to recommend
to the End Customer that the End Customer upgrade to the non-infringing version
and take commercially reasonable steps to have End Customers adopt the
non-infringing version, (d) any unauthorized modification of the Licensed
Software or Deliverables made by anyone other than Company (including by Company
via Update or other Support), (e) any intellectual property right owned or
licensed by Customer, excluding the Licensed Software and Deliverables,
(f) Company’s compliance with any materials, designs, specifications or
instructions expressly provided in writing by Customer, (g) Customer’s claim or
lawsuit against a third party, or (h) Customer’s violation of the licensing
rights of any third party open source software.

 

8.4.                            Should any Licensed Software become, or in
Company’s opinion be likely to become, the subject of such an Infringement
Claim, Company will, at its option and expense: (a) procure for Customer the
right to make continued use of the Licensed Software, (b) replace or modify such
so that it becomes non-infringing, or (c) request return of the Licensed
Software and, upon receipt thereof, the corresponding licenses are terminated
and Company will refund a prorated portion of the prepaid but unused Fees paid
for the applicable Subscriptions.

 

9.              Term and Termination.

 

9.1.                            This Agreement will commence on the Effective
Date and continue until the end of the term set forth on an applicable Order
Form or terminated earlier as set forth below (the “Term”). The termination of
this Agreement will not affect any: (a) Order Form in effect on the date of
expiration or termination (except in cases where Customer decides, in its sole
discretion, to terminate such Order Form(s) in connection with termination of
this Agreement by Customer due to a breach by Company which is not cured within
applicable cure period), or (b) rights of existing End Customers who hold
perpetual licenses of Named Applications prior to termination expiration of this
Agreement. Either party may terminate this Agreement or Order Forms in the event
that the other party breaches this Agreement and does not cure such breach
within thirty (30) days of written notice.

 

9.2.                            Sections 1, 3, 4, 5, 6, 7, 9 and 10 will survive
the expiration or termination of this Agreement.

 

10.       General.

 

10.1.                     This Agreement will be governed by the laws of the
State of New York, excluding any applicable conflict of laws rules. For all
disputes arising out of this Agreement, the parties consent to the exclusive
jurisdiction of the courts serving New York County, New York.

 

10.2.                     Customer may not export or re-export the Licensed
Software except in compliance with the United States Export Administration Act
and the related rules and regulations and similar non-U.S. government
restrictions, if applicable.

 

10.3.                     Unless otherwise specified in this Agreement, all
notices will be in writing and will be mailed (via registered or certified mail,
return receipt requested), delivered by a nationally recognized express courier
service with the ability to track shipments, or personally delivered to the
other party at the address set forth above (or at such other address as either
party may designate in writing to the other party).  All notices will be
effective upon receipt.

 

10.4.                     This Agreement is the parties’ entire agreement
relating to its subject and supersedes any prior or contemporaneous agreements
on that subject. All amendments to this Agreement must be in writing, executed
by both parties and expressly state that they are amending this Agreement.
Purchase orders will be for the sole purpose of defining quantities, prices and
describing the Subscriptions and Support to be provided under this Agreement and
to this extent only are incorporated as a part of this Agreement and all other
terms in purchase orders are rejected.

 

10.5.                     Failure to enforce any provision of this Agreement
will not constitute a waiver thereof. No waiver will be effective unless it is
in writing and signed by the waiving party. If a party waives any right, power,
or remedy, the waiver will not waive any successive or other right, power, or
remedy the party may have under this Agreement. If any provision is found to be
unenforceable, it and any related provisions will be interpreted to best
accomplish the unenforceable provision’s essential purpose.

 

10.6.                     If Licensed Software is being acquired by or on behalf
of the U.S. Government or by a U.S. Government prime contractor or subcontractor
(at any tier), in accordance with 48 C.F.R. 227.7202-4 (for Department of
Defense (“DOD”) acquisitions) and 48 C.F.R. 2.101 and 12.212 (for non-DOD
acquisitions), the government’s rights in such Licensed Software and any
Documentation, including its rights to use, modify, reproduce, release, perform,
display, or disclose Licensed Software or any Documentation, will be subject in
all respects to the license rights and restrictions provided in this Agreement
to the extent of applicable law.

 

10.7.                     Neither party will be liable for failures or delays in
performance due to causes beyond its reasonable control, including, but not
limited to, any act of God, fire, earthquake, flood, storm, natural disaster,
accident, pandemic, labor unrest, civil disobedience, act of terrorism or act of
government; however, the inability to meet financial obligations is expressly
excluded.  Both parties hereto agree to use their best efforts to minimize the
effects of such failures or delays.

 

10.8.                     Assignment / Change of Control.  Neither party will
assign this Agreement to a third party without the other party’s prior written
consent, which will not be unreasonably withheld or delayed; provided, however
that, Customer may assign this Agreement to any affiliated entity and/or
acquiror in connection with a Change of Control transaction, without obtaining
Company’s consent, by providing Company with written notice of such transaction
subject to applicable law; provided further that, as of the effective date of
the Change of Control (1) Customer’s ability to sublicense the Named Application
to an unlimited number of End Customers as set forth in Section 2.1.3 converts
into an ability to sublicense the Named Application to only 150 End Customers
per month through the remainder of the Term without further payment to Company
and (2) Customer may not launch any new Named Applications that were not in
development by Customer or publicly disclosed by Customer prior to the effective
date of the Change of Control, unless Customer or Customer’s acquirer first
obtains Company’s prior consent to do so, which will not be unreasonably
withheld. Customer may sublicense the Licensed Software as a part of the Named
Application to End

 

4

--------------------------------------------------------------------------------


 

Customers in excess of 150 End Customers per month for $400 per End Customer and
may obtain Support and Upgrades for such additional End Customers after the Term
for $80 per End Customer per year.  Any purported assignment of this Agreement
or any portion in violation of this Agreement shall be void and of no effect. 
Any permitted assignee shall assume all obligations of its assignor under this
Agreement. For purposes herein, “Change of Control” means the sale of all or
substantially all the assets of Customer, any merger, consolidation or
acquisition of Customer with, by or into another corporation, entity or person,
or any change in the ownership of more than 50% of the voting capital stock of
Customer in one or more related transactions.

 

11.       Definitions

 

11.1.                     “Confidential Information” means all information
concerning the parties’ business including, but not limited to, all tangible,
intangible, visual, electronic, present, or future information such as:
 (a) trade secrets; (b) financial information, including pricing; (c) technical
information, including research, development, procedures, algorithms, data,
designs, and know-how; (d) business information, including operations, planning,
marketing interests, and products; (e) any information regarding Customer’s End
Customers, including any personally identifiable information regarding such End
Customers, and (f) the terms of any agreement between Company and Customer and
the discussions, negotiations and proposals related to that agreement.

 

11.2.                     “Distributed” means one copy of the Licensed Software
sold, shipped, distributed or otherwise deployed on one Server as part of a
Named Application.

 

11.3.                     “Development Subscription” means the Support for the
Licensed Software as described in Exhibits B only for non-production purposes
including development, testing or Q&A.

 

11.4.                     “Documentation” means the documentation made available
by Company with the Licensed Software, which may be modified during the Term.

 

11.5.                     “End Customer” means a person, company, or other legal
entity (including consultants that use the Named Applications on the computer
networks of such consultant’s third party clients) who is granted a license by
Customer to use the Named Applications.

 

11.6.                     “Error” means a reproducible failure of the Software
to perform in substantial conformity with the specifications set forth in the
Documentation.

 

11.7.                     “EULA” means a written End User License Agreement
between Customer and End Customer which governs End Customer’s right to use a
Named Application.

 

11.8.                     “License Fee” means the nonrefundable fee(s) payable
to Company for each Distributed copy of the Licensed Software.  The specific
License Fees are set forth on the Order Form.

 

11.9.                     “Licensed Software” means the applicable MongoDB
software, as identified on an applicable Order Form and licensed under this
Agreement, and all Updates which Company makes available.  The Licensed Software
may include individual open source software components, each of which has its
own copyright and its own applicable license conditions. The open source
software is licensed to Customer under the terms of the applicable open source
license conditions and/or copyright notices that can be found in the licenses
file, the Documentation or other materials accompanying the Licensed Software.

 

11.10.              “Named Application” means the software products developed by
Customer incorporating the Licensed Software to create the Named Application, as
identified on an Order Form.

 

11.11.              “Order Form” means the ordering document for the License and
Support.

 

11.12.              “Prepaid Support Subscription Fee” means the prepaid support
subscription fees described in each Order Form.

 

11.13.              “Production” means using the Licensed Software in a
production and integration environment, generally using live data and/or
applications for a purpose other than development, testing or Q&A.

 

11.14.              “Residuals” means information that is retained in the
unaided memories of Recipient’s employees, agents, or contractors as permitted
herein who have had access to the Discloser’’s Confidential Information.  Memory
is unaided if the employee or contractor has not intentionally memorized the
Confidential Information for the purpose of retaining and subsequently using or
disclosing it.

 

11.15.              “Server” is a single machine with no more than 256GB of RAM
which processes data using one or more CPUs. If a machine includes server blades
or virtual servers, each such server blade or virtual server is considered a
separate Server.

 

11.16.              “Stable Release” means a Minor Version designated with an
even number (e.g., v 1.2).  Minor Versions with odd numbers are not Stable
Releases (e.g., v 1.3).

 

11.17.              “Support” means the Development Support and Backline Support
provided by Company to Customer as set forth on the Order Form and as described
in Exhibit B.

 

11.18.              “Support Subscription” means means the annual Support for
the Licensed Software purchased by Customer.

 

11.19.              “Support Subscription Fee” means the non-refundable annual
fee payable to Company for Support as set forth on an applicable Order Form.

 

11.20.              “Update” means a Major Version, Minor Version or Maintenance
Version of the Software made available by Company as part of Enterprise or
Standard Subscriptions. “Major Version” means a later version of the Software
identified by a change in the digit to the left of the left-most decimal point
(X.x.x); “Minor Version” means a later version of the Software identified by a
change in the middle number in between the two decimal points (x.X.x); and
“Maintenance Version” means a later version of the Software identified by a
change in the digit to the right of the right-most decimal point (x.x.X).

 

Agreed to and accepted by:

 

 

 

 

 

MONGODB, INC.

 

CUSTOMER

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FEES

 

1.              Fees and Payment Terms.  Customer will pay all fees set forth on
the Order Form.  For each Licensed Software copy Distributed in a Named
Application, Customer will pay to Company a License Fee and Support Subscription
Fee.  Customer will pay all undisputed fees and expenses as set forth on the
applicable Order Form, without deduction or setoff. If Customer fails to pay
undisputed Fees in accordance with this Section, Company may suspend fulfilling
its obligations under this Agreement until such payment is received by Company. 
If any applicable law requires Customer to withhold amounts from any payments to
Company under this Agreement, (a) Customer will effect such withholding, remit
such amounts to the appropriate taxing authorities and promptly furnish Company
with tax receipts evidencing the payments of such amounts and (b) the sum
payable by Customer upon which the deduction or withholding is based will be
increased to the extent necessary to ensure that, after such deduction or
withholding, Company receives and retains, free from liability for such
deduction or withholding, a net amount equal to the amount Company would have
received and retained absent the required deduction or withholding.

 

2.              Taxes.  Customer will pay directly any taxes arising out of this
Agreement, including applicable local, state, federal and international sales
taxes, value added taxes, withholding taxes, and any other taxes or duties of
any kind, but excluding taxes on Company’s net income and all employer reporting
and payment obligations with respect to Company’s personnel.

 

3.              Reporting.  Within 30 days of the end of each quarter of the
Term, Customer will provide a written report to billing@mongodb.com certifying:
(a) the total number of Named Application copies Distributed during such
quarter, (b) the total number of Named Application copies reaching the
anniversary of its orginal date of being Distributed during such quarter, and
(c) the resulting amount of Support Subscription Fees due to Company.

 

4.              Records and Audit.  During the Term and for three (3) years
thereafter, Customer will keep and maintain written records and accounts
regarding Customer’s use and sale of the Licensed Software and compliance with
this Agreement. Company, or its independent accountants or consultants, will
have the right no more than once per calendar year, upon thirty (30) days’
written notice to Customer, to conduct periodic reviews or audits of Customer’s
records and obtain copies of any such records from Customer. The review and
audit will be conducted at Company’s expense; provided, however, that  if the
inspection and audit  reveals  that Customer  has  failed  to  comply  in  any 
material  respect  with  this Agreement, Customer will pay  all unpaid and
undisputed amounts due to Company revealed during such inspection and audit.

 

5.              Prepaid Support Subscription Fees.  The Prepaid Support
Subscription Fees become due, and payable in accordance with Section 1 of this
Exhibit.  The PrePaid Support Subscription Fees will be drawn down by fees owed
per the Support Subscription Fees described below until the balance of the
Prepaid Support Subscription Fees is $0.00.  Once the Prepaid Support
Subscription Fees have been exhasted per the example contained in Table 1 below,
upon distribution of each copy of the Named Application, and on each anniversary
thereafter that Customer’s End Customers continue to use the Named Application
or Customer continues to support the Named Application, Customer will pay
Company a Support Subscription Fee as provided on a relelvant price list in the
Order Form.

 

Table 1: Example of Prepay Burn-Down Progression

 

Quarter

 

1

 

2

 

3

 

4

 

5

 

Balance at Beginning of the Quarter

 

$

100,000

 

$

85,000

 

$

60,000

 

$

25,000

 

$

0

 

Copies Distributed

 

15

 

25

 

35

 

30

 

50

 

Copies Reaching Anniversary of Being Distributed

 

0

 

0

 

0

 

0

 

15

 

Amount Due (based on $1,000 per copy)

 

$

15,000

 

$

25,000

 

$

35,000

 

$

30,000

 

$

65,000

 

Balance of Prepaid Support Subscription Fees After Quarter

 

$

85,000

 

$

60,000

 

$

25,000

 

$

(5,000

)

$

(65,000

)

Addition Amount Due

 

$

0

 

$

0

 

$

0

 

$

5,000

 

$

65,000

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MINIMUM EULA TERMS

 

The EULA must, at a minimum, include the following terms:

 

1.              Limited License and Restrictions

 

Customer grants to End Customer a limited, non-exclusive, non-transferable
license to use the Licensed Software licensed under this Agreement on Servers
for which End Customer has purchased a License solely in connection with End
Customer’s own internal business operations or with respect to End Customer’s
customers / clients internal business operations.

 

2.              Restrictions.  End Customer will not (and will not allow any
third party to): (a) decompile, disassemble, translate, reverse engineer or
otherwise attempt to derive source code from any encrypted or encoded portion of
the Licensed Software, in whole or in part, nor will End Customer use any
mechanical, electronic or other method to trace, decompile, disassemble, or
identify the source code of the Licensed Software or encourage or permit others
to do so (except and only to the extent that applicable law prohibits or
restricts reverse engineering restrictions), (b) create, develop, license,
install, use, or deploy any third party software or services to circumvent,
enable, modify or provide access, permissions or rights which violate the
technical restrictions of the Licensed Software, (c) remove any product
identification, proprietary, copyright or other notices contained in the
Licensed Software, (d) modify or create a derivative work of any encrypted or
encoded portion of the Licensed Software, or any other portion of the Licensed
Software, or (e) publicly disseminate performance information or analysis
including, without limitation benchmarking test results. The Licensed Software
may include individual open source software components, each of which has its
own copyright and its own applicable license conditions. The open source
software is licensed to End Customer under the terms of the applicable open
source license conditions and/or copyright notices that can be found in the
licenses file, the Documentation or other materials accompanying the Licensed
Software.  End Customers will not: (a) use the Licensed Software other than on
Servers; (b) change any proprietary rights notices which appear in the Licensed
Software or Documentation; or (c) modify the Licensed Software. All of End
Customer’s Servers on which the Licensed Software are installed must be covered
by a Subscription.

 

3.              Ownership. Company will own all intellectual property and
proprietary rights in the Licensed Software, Documentation, and related works,
including but not limited to derivative work of the foregoing.

 

4.              Warranty Disclaimer. EXCEPT FOR ANY EXPRESS LIMITED WARRANTY
OFFERED BY CUSTOMER FOR WHICH END USER’S REMEDY IS LIMITED TO REPAIR,
REPLACEMENT OR REFUND, THE LICENSED SOFTWARE IS PROVIDED “AS IS” AND COMPANY
MAKES NO WARRANTIES TO ANY PERSON OR ENTITY WITH RESPECT TO THE LICENSED
SOFTWARE OR ANY SERVICES AND DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WITHOUT
LIMITATION WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.

 

5.              Limitation of Damages and Remedies. IN NO EVENT WILL COMPANY BE
LIABLE UNDER CONTRACT, TORT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY
FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES IN CONNECTION
WITH THE LICENSED SOFTWARE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE TOTAL LIABILITY OF COMPANY TO END USER, INCLUDING BUT NOT LIMITED TO DAMAGES
OR LIABILITY ARISING OUT OF CONTRACT, TORT, BREACH OF WARRANTY, INFRINGEMENT OR
OTHERWISE, WILL NOT IN ANY EVENT EXCEED THE FEES PAID BY END USER WITH RESPECT
TO THE LICENSED SOFTWARE.  COMPANY WILL NOT BE LIABLE FOR LOSS OR INACCURACY OF
DATA, COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, SYSTEM DOWNTIME,
GOODWILL, PROFITS OR OTHER BUSINESS LOSS, REGARDLESS OF LEGAL THEORY, EVEN IF
COMPANY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THIS SECTION SHALL
BE SUBJECT TO THE SAME LIMITATIONS AND EXCEPTIONS AS SET FORTH IN THE LIMITATION
OF LIABILITY PROVISION IN THE AGREEMENT BETWEEN CUSTOMER AND COMPANY.

 

THE PARTIES AGREE THAT THE LIMITATIONS OF THIS SECTION ARE ESSENTIAL AND THAT
COMPANY WOULD NOT PERMIT END USER TO USE THE LICENSED SOFTWARE ABSENT THE TERMS
OF THIS SECTION.  THIS SECTION WILL SURVIVE AND APPLY EVEN IF ANY REMEDY
SPECIFIED IN THIS EULA WILL BE FOUND TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.

 

6.              Export Compliance. End Customer acknowledges that the Licensed
Software is subject to export restrictions by the United States government and
import restrictions by certain foreign governments.  End Customer will comply
with all applicable export laws and regulations.

 

7.              Government Users. If the user or licensee of this commercial
computer software is an agency, department, or other entity of the United States
Government, the use, duplication, reproduction, release, modification,
disclosure, or transfer of this software, or any related documentation of any
kind, including technical data and manuals, is restricted by a license agreement
or by the terms of this contract in accordance with Federal Acquisition
Regulation 12.212 for civilian purposes and Defense Federal Acquisition
Regulation Supplement 227.7202 for military purposes. This product was developed
fully at private expense. All other use is prohibited.

 

8.              Termination and Survival. Upon any termination of this EULA, End
Customer will not be entitled to receive any of the other benefits offered by
Customer or Company with respect to the Licensed Software (such as maintenance
and support).  The terms set forth in the sections entitled Restrictions,
Ownership, Confidentiality, Warranty Disclaimer, Limitation of Damages and
Remedies and Export Compliance will survive any termination of this EULA.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SUPPORT

 

1.              Development Support. Development Support consists of developer
web-based support to facilitate the integration, private labeling, bundling and
distribution of the Licensed Software for use solely in conjunction with the
Named Application. Development Support refers to the support that provides
Customer the ability to ask specific questions about the use and features of the
Licensed Software in Customer’s environment. Some examples include specific
questions associated with installation and configuration, specific questions
about the Licensed Software APIs, specific questions about features and
functions of the Licensed Software, and best practices approaches (in the form
of documentation / knowledge base). Questions are not regarded as Development
Support if they involve investigation and resolution of Licensed Software
defects or assistance resolving Backline Support errors in a production
environment. Development Support is for Customer’s development of the Named
Application development only and may not be used to provide support to End
Customers or other Customers. Additional Support is offered at Company’s
professional services rates as set forth on an applicable Order Form between the
parties.

 

2.              Frontline and Backline Support.

 

2.1.                            Company will provide Customer with Backline
Support for the Stable Releases of the Software for use solely in conjunction
with the Named Application.  Customer will be responsible to provide Frontline
Support for End Customers before contacting Company for Backline Support.

 

2.2.                            Frontline Support provided by Customer for the
Named Application consists of general assistance of the type that would be
expected from a typical help desk, including answer questions about hardware and
software requirements for Licensed Software; answering questions concerning the
licensing and downloading of the Licensed Software; assisting in the execution
of the Licensed Software installation programs; assisting to establish
connections between the Licensed Software and the proper database(s); and
providing the necessary support to achieve basic functionality as described in
the applicable Documentation.  Frontline Support also consists of assistance of
the type that would be expected from a skilled support engineer, including
assistance in finding specific answers to questions in FAQ documents or
technical knowledge bases; determining if the reported problem applies to the
supported Licensed Software or to the Named Application, and escalating an Error
to Company for Backline Support, as necessary. Customer agrees to provide
Company with reasonable detail of the nature of and circumstances surrounding
the Error.

 

2.3.                            Backline Support provided by Company for the
Licensed Software in connection with the Named Application consists of:
(a) verifying that the reported Error applies to the Licensed Software or to the
Named Application; (b) attempting to identify or develop a patch or work-around
to the Error in the Licensed Software; (c) escalating the Error in the Licensed
Software to senior Company technical staff, as necessary; and (d) following-up
to ensure satisfaction with the Customer’s support personnel Company Production
Support.  If Company cannot reproduce the reported Error on a
generally-available standalone version of Company Product, installed and
configured to use the default components, Company may not be able to provide
Backline Support as set forth herein.

 

3.              Target Response Times.  When Customer reports an Error or other
problem or asks as question of Company Support, a ticket is opened with an
associated severity. The severity definitions are listed below.

 

Severity Level

 

Response Goals –
Backline Support
(24x7)

 

Response Goals – Development Support
Business Hours 9:00 AM-9:00 PM ET
Monday through Friday
Americas and Asia-Pacific
Business Hours 9:00 AM-9:00 PM ET
Monday through Friday

 

EMEA
Business Hours 9:00 AM-9:00 PM GMT
Monday through Friday

1 — Blocker

Due to an Error, the Licensed Software are down or seriously impacted, or the
Customer data is lost or destroyed, and there is no workaround currently
available

 

1 hour

 

4 hours

 

 

 

 

 

2 — Critical

Due to an Error, the Licensed Software are moderately affected. There is no
workaround currently available or the workaround is cumbersome to use

 

2 hours

 

4 hours

 

 

 

 

 

3 — Major

The Error is not critical - no data has been lost, and the system has not
failed. The Error has been identified and does not prevent normal operation, or
the situation may be temporarily circumvented using an available workaround

 

4 hours

 

8 hours

 

 

 

 

 

4 — Minor/Trivial

Non-critical Errors, general questions, requests for enhancements to the
Licensed Software.

 

24 hours

 

24 hours

 

4.              Exclusions.  Company will have no obligation to provide any
Support to Customer: (i) for any software, hardware or other element of the End
Customer environment not provided by Company, (ii) if Customer, an End Customer
or a third party has altered or modified any portion of the Licensed Software,
(iii) if End Customer has not used the Licensed Software in the Named
Application in accordance with Documentation or instructions provided by
Company, including failure to follow implementation procedures, or (iv) if End
Customer has failed to replace earlier versions of the Licensed Software within
the Named Application with Updates made available by Company, provided that
Company will provide Support for each Stable Release for 18 months after the
release date.

 

8

--------------------------------------------------------------------------------